ORDER
PER CURIAM:
On August 17, 1999, the Court issued an order affirming the January 21, 1999, decision of the Board of Veterans’ Appeals. The appellant filed a timely motion for reconsideration on September 7, 1999. In that regard, the Court notes that, contrary to the suggestions in the appellant’s motion, the Court intended in its prior order to imply no concern about misconduct on the part of the appellant’s attorney in this case.
Upon consideration of the foregoing, the parties’ prior pleadings, and the record on appeal, it is
ORDERED that the appellant’s motion for reconsideration is DENIED.